Citation Nr: 0116413	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00 - 23 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an effective date prior to April 1, 2000, for 
the award of additional nonservice-connected disability 
pension benefits based upon dependent children.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  An 
attachment to the VA Form 21-527, Income - Net Worth 
Statement (in Support of Claim for Total Disability 
benefits), submitted by the veteran in August 1999, informed 
him that the rate of pension paid to a veteran depended upon 
the amount of family income and the number of dependents, 
according to a formula provided by law, and defined the term 
"child".  Following the award of VA disability pension 
benefits (Improved Pension) by rating decision of October 
1999, the veteran was informed of that action by RO letter of 
October 19, 1999, with attachments, which indicated, in 
pertinent part, that he was being paid as a single veteran 
with no dependents because the divorce decree submitted did 
not show that he was required to make some support payments, 
or that he had been granted at least 50 percent physical 
custody of the minor children of the parties.  In addition, 
he had stated that he was not currently paying support for 
the minor children, and VA was unable to pay additional 
benefits for his children.  The veteran was further informed 
that he had to submit evidence that he had been awarded at 
least 50 percent custody of the minor children by Court 
order; or that he was required to provide some support; or 
that he was making reasonable support contributions; and such 
evidence had to be received at the RO prior to August 12, 
2000, in order to warrant entitlement to additional benefits 
for dependents from the commencement date of his award.  He 
was provided VA Form 21-8768, Disability Pension Award 
Attachment, and was notified of his right to appeal that 
determination and to have a personal hearing, and the time 
limit for doing so.  

In addition, an RO letter of January 31, 2000, with 
attachments, informed the veteran that he could not be paid 
additional benefits for his minor children because no 
evidence had been submitted showing that he was reasonably 
contributing to their support.  It was further noted that 
while he was required to make support payments, he did not 
have 50 percent custody of the minor children.  He was asked 
to submit evidence (receipts, canceled checks, court records) 
showing the amount and frequency of the contributions he made 
to the support of the minor children.  He was provided VA 
Form 21-8768, and again notified of his right to appeal that 
determination and to have a personal hearing, and the time 
limit for doing so.  


Following further inquiry by the veteran, an RO letter of 
March 9, 2000, cited the provisions of  38 C.F.R. § 3.23(d) 
and Veteran's Benefits Manual M21-1, Part IV, § 16.26(d)(4), 
and informed the veteran that, based upon his divorce decree, 
he did not meet the custody requirements of the law because 
custody of the minor children had been granted to his former 
spouse, and he did not make reasonable contributions to their 
support.  He was informed that, for the reasons stated, he 
was not entitled to additional pension benefits for his minor 
children, and was again informed of his right to appeal that 
determination and to have a personal hearing, and the time 
limit for doing so.  

Following receipt of additional evidence, the veteran's minor 
children were recognized as his dependents, effective April 
1, 2000, and the veteran was informed of that decision by RO 
letter of July 28, 2000.  That letter, with attached VA Forms 
21-4017 and 21-8768, informed him of the action taken, the 
reasons for that action, and his right to appeal that 
determination.  The attached VA Form 21-8768, Disability 
Pension Award Attachment, notified the veteran that 
additional benefits could be paid for a child  (1) until 
he/she becomes 18 years old;  (2) until he/she becomes 23 
years old if in school taking an approved course of 
instruction;  (3) of any age who, before reaching age 18, 
becomes permanently incapable of self-support because of 
physical or mental disability.  The veteran submitted a 
notice of disagreement in which he claimed an effective date 
prior to April 1, 2000, for the award of additional VA 
disability pension benefits for his dependent children.  

Following receipt of the veteran's notice of disagreement, a 
statement of the case was issued in July 2000 notifying the 
veteran of the issue addressed, the evidence considered, the 
adjudicate actions taken, the pertinent law and regulations, 
the decisions reached, and the reasons and bases for that 
decision.  The veteran did not request a personal hearing 
before an RO Hearing Officer.  In his substantive appeal, the 
veteran declined a personal hearing before the Board.

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decisions, 
statement of the case, and RO letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate his claim and therefore complied with VA's 
notification requirements.  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification and assistance to the 
veteran has been fully met.   

2.  The evidence of record, including birth certificates, 
establishes that the veteran is the natural father of the 
minor children of the parties, who are unmarried and under 
the age of 18 years, and each meets the definition of a child 
of the veteran under the provisions of  38 U.S.C.A. 
§ 101(4)(A) and  38 C.F.R. § 3.57(a).  

3.  The Divorce Decree of March [redacted], 1999, did not divest the 
veteran of custody of the minor children of the parties or 
confer custody in his former spouse; the Court-approved 
November 1999 Stipulation & Order for Child Support did not 
divest the veteran of custody of the minor children of the 
parties; rather, it conferred primary custody of the minor 
children to their mother.  

4.  The veteran was placed under a legally imposed obligation 
to provide support for the minor children in the Divorce 
Decree granted by the Court on March [redacted], 1999, and under the 
terms of the Court-approved November 1999 Stipulation & Order 
for Child Support, which provided the specific amount to be 
paid in monthly child support, the inception date, the 
duration of such payments, the obligation to provide medical 
and dental coverage for the minor children of the veteran, 
and the place and manner of payment.  

5.  Recognition of the minor children of the appellant as his 
dependents is warranted from August 3, 1999, the effective 
date of his award of Improved Pension benefits.


CONCLUSION OF LAW

An effective date of August 3, 1999, for the award of 
additional improved pension benefits based upon the 
dependency of the veteran's minor children is granted.  
38 U.S.C.A.§§ 101(4)(A), 1521(b), 5110 (f),(n) (West 1991);  
38 C.F.R. §§ 3.23(a),(d), 3.57(a),(d) 3.401(b) (2000) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evidentiary and Procedural History

The record shows that the RO received notification of the 
existence of the veteran's minor children by his submission 
of their birth certificates on March 31, 1995.

The veteran's application for VA nonservice-connected pension 
benefits (VA Form 21-527), received at the RO on August 3, 
1999, stated that he was divorced; that he shared joint 
custody of his two minor children, [redacted], age 14, and 
[redacted], age 12, with his former spouse; and that he was 
obligated to pay child support in an amount as yet 
undetermined.  He reported that he had applied for Social 
Security Administration (SSA) disability benefits and that he 
was last employed in May 1997.  That application form showed 
that the veteran had no income, and that his residential 
address was the King Veteran's Home.  

VA treatment records dated in December 1998 show that the 
veteran was homeless, and resided at King Veteran's Home.  
Multiple RO requests for the veteran's medical records 
contained the legend "PLEASE EXPEDITE - HOMELESS VETERAN".  

By RO letter of August 12, 1999, the veteran was asked to 
state whether he had provided child support for the minor 
children, [redacted] and [redacted], since his divorce in March 1999; 
to state the dates and amounts; and to provide a copy of the 
Court documents showing the physical custody arrangements of 
the children and the support payment requirements.  He was 
further asked to provide Social Security numbers for both 
children and for his former spouse.  He was informed that he 
was ultimately responsible for providing the evidence 
requested, except evidence in the possession of VA or other 
federal agency.  

On August 24, 1999, the veteran submitted Social Security 
numbers for his children and former spouse, their mailing 
address, and a copy of a Divorce Decree, issued on March [redacted], 
1999, which terminated the marriage of the parties and 
imposed an obligation of child support upon the veteran.  
That divorce decree further provided that the parties could 
discuss and agree on physical placement or legal custody 
arrangements for the children.  In addition, it was stated 
that the veteran had applied for Social Security 
Administration disability benefits; that he was living at a 
Veteran's home in King, Wisconsin, because he was not able to 
work and had no other income; and that if and when he 
received SSA disability benefits, he would provide child 
support by the SSA benefit payments that would be made for 
the children.  All such payments were to be made to the 
Wisconsin Support Collections Trust Fund (WI SCTF). 

In an accompanying Statement in Support of Claim, (VA Form 
21-4138), the veteran indicated that he last worked on July 
5, 1999, at a K-Mart, and that he had not contributed 
anything to the support of his children since the March 1999 
divorce, in accordance with the divorce decree.

VA outpatient clinic records, dated from October 1998 to 
August 1999, show that the veteran visited regularly with his 
children; that he saw his children over the Christmas 
holidays; that he was seeking work locally in order to be 
near his children and to visit them regularly; that he 
enjoyed his visits with his children and longed to be closer 
to them; that he was going to contact the Family Court to 
find an arrangement regarding child support; and that he saw 
his children on a regular basis, going to their home to pick 
them up.  

A VA compensation and pension examination of the veteran, 
conducted on August 30, 1999, stated, in pertinent part, that 
the veteran had been a resident at the King VA facility since 
October 1998, and had been there for about a year.  

A rating decision of October 1999 noted the veteran's several 
orthopedic, psychiatric and gastrointestinal disabilities, 
his limited education, and his admittance to residence at the 
King Veteran's Home from a homeless status.  He was granted a 
permanent and total disability rating for pension purposes, 
effective August 3, 1999, the date of his reopened claim.  

The veteran was notified of that action by RO letter of 
October 19, 1999, with attachments, which informed him, in 
pertinent part, that he was being paid as a single veteran 
with no dependents because the divorce decree submitted did 
not show that he was required to make any support payments, 
or that he had been granted at least 50 percent physical 
custody of the minor children of the parties.  In addition, 
based upon his statement that he was not currently paying 
support for the minor children, VA was unable to pay 
additional benefits for his children.  The veteran was 
further informed that he must submit evidence that he had 
been awarded at least 50 percent custody of the minor 
children by Court order; or that he was required to provide 
some support; or that he was making reasonable support 
contributions; and such evidence must be received at the RO 
prior to August 12, 2000, in order to warrant entitlement to 
additional benefits for dependents from the commencement date 
of his award.  He was provided VA Form 21-9768, Disability 
Pension Award Attachment, and was notified of his right to 
appeal that determination and to request a personal hearing, 
and the time limit for doing so.  

On December 14, 1999, the veteran submitted a Stipulation & 
Order for Child Support, executed by the parties in November 
1999 and approved by the Family Court, which provided that 
the primary physical placement of the minor children of the 
parties would be with their mother; that the veteran would 
pay child support in the amount of $270 per month, commencing 
January 1, 2000; that he would maintain medical and dental 
care coverage for the minor children; that he would pay the 
annual receiving and disbursement fee to the WI SCTF; and 
that the Stipulation did not revise the former child support 
order.  The Court subsequently approved that Stipulation & 
Order for Child Support.  

In addition, the veteran submitted birth certificates for 
both minor children and a letter asking that they be added to 
his award as dependents.  In a reply to his request, an RO 
letter of January 31, 2000, with attachments, informed the 
veteran that he could not be paid additional benefits for his 
minor children because no evidence had been submitted showing 
that he was reasonably contributing to their support.  It was 
further noted that while he was required to make support 
payments, he did not have 50 percent custody of the minor 
children.  He was asked to submit evidence (receipts, 
canceled checks, court records) showing the amount and 
frequency of the contributions he had made to the support of 
the minor children.  He was provided VA Form 21-8768, and 
again notified of his right to appeal that determination and 
to have a personal hearing, and the time limit for doing so.  

The veteran's notice of disagreement, received in March 2000, 
stated that his only income was the monthly VA compensation 
check; that he had been permitted by WI SCTF to defer child 
support payments until his children had been added to his VA 
disability compensation payments, at which time he would be 
required to make up the arrearage.  He pointed out that it 
was unjust, improper and inequitable to require that he pay 
child support from a check that VA had determined was 
adequate to support only one person; and asked that his 
children be added to his award immediately.  

In its response, the RO cited the provisions of  38 C.F.R. 
§ 3.23(d) and Veterans Benefits Manual M21-1, Part IV, 
§ 16.26(d)(4), and informed the veteran that, based upon his 
divorce decree, he did not meet the custody requirements of 
the law because custody of the minor children had been 
granted to his former spouse, and he did not make reasonable 
contributions to their support.  He was informed that, for 
the reasons stated, he was not entitled to additional pension 
benefits for his minor children, and was again informed of 
his right to appeal that determination and to request a 
personal hearing, and the time limit for doing so.  

The veteran submitted a document from WI SCTF, dated in March 
2000, showing receipt of child support in the amount of $135.  
In an accompanying letter, he asked that his children be 
added to his award of VA disability pension benefits.  Based 
upon that notification, additional VA disability pension 
benefits were paid to the veteran on account of his minor 
children, effective April 1, 2000, the first day of the month 
following his child support payment.  

A Report of Contact (VA Form 119), dated in June 2000, shows 
that the RO contacted WI SCTF to determine whether the 
veteran was continuing to make support payments for his minor 
children, and was informed that he had made a $200 payment on 
April 17, 2000.  Another Report of Contact with WI SCTF, 
dated in September 2000, shows that the veteran paid child 
support of $1,285 on August 8, 2000, and $359 on September 5, 
2000.  

In his notice of disagreement, received in September 2000, 
the veteran sought an effective date prior to April 1, 2000, 
for the award of additional VA disability pension benefits 
for his minor dependents.  He called attention to the fact 
that prior to making the child support payments in March and 
April 2000, he was unemployed and a resident of the King 
Veteran's Home; that he required his pension benefits in 
order to establish a place to live; and that the child 
support agency recognized his financial problems and deferred 
his support payments until he could get his children added to 
his award.  He noted that being paid at the single rate did 
not provide enough funds to pay child support, while the 
absence of such child support payments precluded his being 
awarded dependents' benefits, and that such arbitrary action 
on the part of VA prevented him from paying child support 
benefits from the date of his award, a result that he 
described as unnecessary, totally unjust, and punitive toward 
his children.  

Following issuance of a statement of the case, the veteran 
perfected his appeal by submission of his substantive appeal 
(VA Form 9).  In that substantive appeal, he contended that 
he was entitled to the award of additional VA disability 
pension benefits on account of his minor dependents from the 
date of receipt of his claim.  

II.  Analysis

The Board is bound in its decisions by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, the precedent opinions of the chief legal 
officer of the Department, and the precedent opinions of the 
United States Court of Appeals for Veterans Claims.  
38 U.S.C.A. §§  7104(c), 7252(a) (West 1991 & Supp. 2000).  

Awards of pension or compensation payable to or for a veteran 
will be effective as follows: 
(b) Dependent, additional compensation or pension for.  
Latest of the following dates: 
(1) Date of claim.  This term means the following, 
listed in their order of applicability: 
  (i) Date of veteran's marriage, or birth of his or her 
child, or, adoption of a child, if the evidence of the 
event is received within 1 year of the event; otherwise; 
  (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
VA request;
(2) Date dependency arises;
(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such  rating action.  (authority: 38 U.S.C.A. 
§ 5110(f))
(4) Date of commencement of veteran's award. (Other 
increases, see § 3.400(o).  For school attendance see 
§ 3.667.  (authority:38 U.S.C.A. §§ 5110 (f),(n));  38 C.F.R. 
§ 3.401(b) (2000).  

With respect to Improved Pension benefits,  38 C.F.R. 
§ 3.23(d)(1) provides definitions of terms used in this 
section, including dependent.  A child of a veteran not in 
custody of the veteran and to whose support the veteran is 
not reasonably contributing, may not be considered the 
veteran's dependent.  38 U.S.C.A. § 1521(b) (West 1991);  
38 C.F.R. § 3.23(d)(1) (2000)

Except as otherwise provided, the term child of the veteran 
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
1991);  38 C.F.R. § 3.57(d) (2000).  

38 C.F.R. § 3.57(d)(1) provides a definition of child custody 
for the purpose of determining entitlement to improved 
pension under §§ 3.23 and 3.24 as follows. 
(1) Custody of a child shall be considered to rest with a 
veteran, surviving spouse of a veteran or person legally 
responsible for the child's support if that person has the 
legal right to exercise parental control and responsibility 
for the welfare and care of the child.  A child of the 
veteran residing with the veteran, surviving spouse of the 
veteran who is the child's natural or adoptive parent, or 
person legally responsible for the child's support shall be 
presumed to be in the custody of that individual.  Where the 
veteran, surviving spouse, or person legally responsible for 
the child's support has not been divested of legal custody, 
but the child is not residing with that individual, the child 
shall be considered in the custody of the individual for 
purposes of VA benefits.  38 C.F.R. § 3.57(d)(1) (2000).

Further, 38 C.F.R. § 3.57(d)(2) provides that the term person 
legally responsible for the child's support means a person 
who is under a legally imposed obligation (e.g., by statute 
or court order) to provide for the child's support, as well 
as a natural or adoptive parent who has not been divested of 
legal custody.  If the child's natural or adoptive parent has 
remarried, the stepparent may also be considered a person 
legally responsible for the child's support.  A child shall 
be considered in the joint custody of his or her stepparent 
and natural or adoptive parent so long as the natural or 
adoptive parent and the stepparent are not estranged and 
residing apart, and the natural or adoptive parent has not 
been divested of legal custody.  When a child is in such 
joint custody the combined income of the natural or adoptive 
parent and the stepparent shall be included as income of the 
person legally responsible for support under § 3.24(c).  
38 C.F.R. § 3.57(d)(2) (2000).

The evidence of record, including birth certificates, shows 
that the veteran is the natural father of the minor children 
of the parties, who are unmarried and under the age of 18 
years, and that each meet the definition of a child of the 
veteran under the provisions of  38 U.S.C.A. § 101(4)(A) 
(West 1991) and  38 C.F.R. § 3.57(a). (2000).  

The Divorce Decree of March [redacted], 1999, did not divest the 
veteran of custody of the minor children of the parties or 
confer custody in his former spouse.  Instead, it provided 
that the parties could agree on physical placement or legal 
custody arrangements for the children.  Neither did the 
November 1999 Stipulation & Order for Child Support divest 
the veteran of custody of the minor children of the parties; 
rather, it conferred primary custody of the minor children to 
their mother.  Thus, the veteran meets the requirements of  
38 C.F.R. § 3.57(d)(1), which provides that where the veteran 
or person legally responsible for the child's support has not 
been divested of legal custody, but the child is not residing 
with that individual, the child shall be considered in the 
custody of the individual for purposes of VA benefits.  

Further, 38 C.F.R. § 3.57(d)(2) provides that the term 
"person legally responsible for the child's support" means a 
person who is under a legally imposed obligation (e.g., by 
statute or court order) to provide for the child's support, 
as well as a natural or adoptive parent who has not been 
divested of legal custody.  As noted, the veteran has not 
been divested of legal custody, and was placed under a 
legally imposed obligation to provide support for the minor 
children in the Divorce Decree granted by the Court on March 
[redacted], 1999.  

The absence of a specific date of commencement or amount 
pending discussion pending discussion of those issues does 
not alter the essential character of the child support 
obligation specifically imposed by the Court in its Divorce 
Decree of March [redacted], 1999.  See section II. Child Support, 
Divorce Decree, page 3.  Rather, the Court imposed a specific 
obligation of child support on the veteran; identified a 
potential source of funds for such payments; stated the 
duration of the child support obligation as to each child 
(age 18); and directed the place and manner of child support 
payments.  Thus, the veteran meets the definition of a person 
who is under a legally imposed obligation (e.g., by statute 
or court order) to provide for his children's support under 
the provisions of  38 C.F.R. § 3.57(d)(2) (2000).

Pursuant to that divorce decree, the parties entered into a 
November 1999 Stipulation & Order for Child Support, approved 
by the Court, which provided the specific amount to be paid 
in monthly child support, the inception date, the duration of 
such payments, the obligation to provide medical and dental 
coverage for the minor children of the veteran, and the place 
and manner of payment.  That document further constituted a 
specific assignment of all commissions, earnings, salaries, 
wages, and pension benefits to the veteran's child support 
obligation under applicable state statutes cited in that 
order, as well the means by which arrearages would be 
collected.  That Stipulation did not revise the former child 
support order.  The Board finds that the veteran also meets 
the definition of a person who is under a legally imposed 
obligation to provide for the children's support under the 
requirements of 38 C.F.R. § 3.57(d)(2) (2000) based upon that 
Court-approved Stipulation & Order for Child Support.  

As noted,  38 C.F.R. § 3.23(d)(1) provides for definition of 
terms used in the section addressing Improved Pension 
benefits, including "dependent".  A child of a veteran not 
in custody of the veteran and to whose support the veteran is 
not reasonably contributing, may not be considered the 
veteran's dependent.  38 U.S.C.A. § 1521(b);  38 C.F.R. 
§ 3.23(d)(1) (2000).  The Board has addressed the definitions 
of "child custody" and "person legally responsible for the 
child's support" under the provisions of  38 C.F.R. 
§ 3.57(d)(1) and (2) (2000).  

The determination as to whether the veteran is reasonably 
contributing to the support of his minor children must take 
into consideration the veteran's physical and mental 
condition, his ability to secure and maintain substantially 
gainful employment, the funds available to him, the costs of 
his obtaining shelter, food and clothing upon his discharge 
from the veteran's home, other expenditures made on behalf of 
or to the benefit of his minor children, the child support 
actually paid, and the reduction of any arrearage.  Thus, all 
the circumstances must be considered in determining whether 
the veteran's contributions are reasonable.  

The record shows that veteran was admitted from homeless 
status to the King Veteran's Home in October 1998.  The 
veteran has not been gainfully employed since May 1997 except 
for a brief period of part-time seasonal work in a garden 
shop between April 13 and July 10, 1999.  The record shows 
that the veteran was not in receipt of any benefits at the 
time of his claim, and had not received any funds during the 
period on and after August 1999.  His disabilities include 
degenerative disc disease of the lumbar spine with 
spondylolisthesis, psychiatric disability, postoperative 
residuals of a right (major) hand injury with limitation of 
wrist motion, gastroesophageal reflux disease, hiatal hernia, 
and antritis and gastritis, with a combined schedular 
disability rating of 70 percent.  

On that basis, the RO found that the veteran met the 
schedular requirements for permanent and total disability for 
pension purposes, effective August 3, 1999, the date of 
receipt of his reopened claim.  In addition, the Family Court 
found that the veteran was living at a veteran's home because 
he was not able to work and had no other income.  A claim for 
SSA disability benefits is in appellate status and remains 
pending.  The record shows that the veteran visits his minor 
children on a regular basis, going to their home to pick them 
up.  

Further, the evidence shows that since the effective date of 
his award, the veteran has paid monthly child support 
payments, including a large payment toward an arrearage, 
totaling $1,979.  In addition, he has paid for medical and 
dental insurance for the benefit of the minor children.  
Under the circumstances of this case, and taking into 
consideration the homeless and essentially destitute status 
of the veteran and his inability to work during the period 
prior to the October 1999 award of a permanent and total 
disability rating for pension purposes, the Board finds that 
the veteran has made reasonable contributions to support his 
minor children within the meaning of that term.  38 C.F.R. 
§ 3.23(d)(1) (2000).  

The veteran submitted evidence of the birth of his children 
on March 31, 1995, in connection with a pending claim, and 
those birth certificates have remained in his claims folder 
thereafter.  The veteran submitted all requested evidence 
pertaining to the minor children within 1 year of 
notification of the rating action granting a permanent and 
total rating for pension purposes.  Based upon the Board's 
determination that the veteran was reasonably contributing to 
the support in the manner detailed above during the period 
since his award became effective, recognition of his minor 
children as dependents of the veteran is warranted on August 
3, 1999, the effective date of his award of improved pension 
benefits.  38 U.S.C.A. § 5110 (f), (n);  38 C.F.R. § 3.401(b) 
(2000).  

Based upon the foregoing, and for the reasons and bases 
stated, an earlier effective date of August 3, 1999, for the 
award of increased VA disability pension benefits on account 
of the minor children of the appellant is granted.





ORDER

An earlier effective date of August 3, 1999, for the award of 
increased VA disability pension benefits on account of the 
minor children of the appellant is granted. 


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

